Separate opinion of
Mr. Justice Blanco Lugo
on the question of the legality of the confiscation, in which Mr. Justice Pérez Pimentel, Mr. Justice Rigau, Mr. Justice Dávila, and Mr. Justice Ramírez Bages concur.
San Juan, Puerto Rico, June 18, 1964
In General Motors Acceptance v. Brañuela, 61 P.R.R. 701, 705 (1943), we adopted the rule to the effect that “the confiscation proceeding is directed against the vehicle itself and not against its owner and that therefore the rights that upon said vehicle could be had by innocent third parties are not protected, except in those cases in which it is proved that the possession of the vehicle has been obtained by the violator without the express or implied consent of the owner or of third innocent parties, as happens when the vehicle has been stolen.” We added that “if the owner or third innocent party directly or indirectly has placed-the vehicle in the possession of the violator or of the person under whose orders he acts, the rights of the owner or of the third innocent party, under *660such circumstance, runs the risk that goes along with whatever use to which the one in possession dedicates the vehicle.” In applying this rule, we sustained the confiscation of a vehicle belonging to Petra Brañuela which was operated by Juan Reyes Matías to transport alcoholic beverages to which the corresponding internal-revenue stamps had not been affixed.
Since then we have consistently applied this rule—Torres v. Buscaglia, Treas., 68 P.R.R. 314 (1948); Martínez v. Buscaglia, Treas., 69 P.R.R. 406 (1948); General Motors Acceptance v. District Court, 70 P.R.R. 898 (1950); Metro Taxicabs v. Treasurer, 73 P.R.R. 164 (1952); Stuckert Motor Co. v. District Court, 74 P.R.R. 494 (1953); Commonwealth v. Superior Court, 76 P.R.R. 789 (1954).
Sánchez v. Treasurer, 72 P.R.R. 127 (1951); Downs v. Porrata, Pros. Atty., 76 P.R.R. 572 (1954); and Ochoteco v. Superior Court, 88 P.R.R. 500 (1963), call for separate comments. In Sánchez a passenger introduced alcoholic beverages in the vehicle without the owner having knowledge or taking part in the transportation of the liquor. We thus distinguished the Brañuela case stating that if the person in charge of the vehicle is not guilty of the violation committed, the confiscation to the prejudice of the owner or interested party did not lie either. It is significant that in Metro Taxicabs, supra, the confiscation was sustained on the ground that the chauffeur of the taxicab knew that liquor was being, illegally transported, and this knowledge was imputed to and prejudiced the owner of the vehicle. In Ochoteco the opinion carefully emphasizes that the facts permit an appreciation that the employee committed an offense of burglary of use, which is precisely one of the exceptions recognized in Brañuela. And Downs v. Porrata, supra, does not have greater scope- than to establish that the effects of a pardon granted by the Governor extends to the property confiscated in connection with *661the commission of the offense for which the pardon has been granted.
The situation of the averments in the case at bar does not warrant discussion of the legality of the confiscation. The question was not raised in the complaint because appellant merely alleged that “a blackjack nor any other weapon of those specified in Act No. 17 of January 19, 1951, as amended, was not being carried, transported, borne, or transferred in the vehicle, and it is alleged on the contrary that what was seized in the vehicle was a whip, the confiscation being illegal and arbitrary.” The trial court rejected this contention, and it is precisely because in our opinion it is proper that we are reversing the judgment.
Neither do the findings of fact permit a holding that the defense of innocent third party was raised. What is more, what they show is that at the time of seizing the whip the vehicle was operated by Anastacio Cintrón, “and the conditional vendee, Carlos M. Ortiz, was also riding therein.” From the foregoing the presumption would be that the owner of the automobile had knowledge, and what is more controlling, that the vehicle was being operated with his consent. According to the doctrine in Brañuela, General Motors and Stuckert Motors Co., this knowledge would defeat any averment of innocent third party which the conditional vendor could have made.
Nor can I agree either that the absence in the Uniform Vehicle, Mount, Vessel and Plane Seizure Act, No. 39 of June 4, 1960, 34 L.P.R.A. § 1720 et seq., of an express declaration on the nature in rem of the confiscation has the importance sought to be attributed to it. This measure is but a law of procedure. The authority for the confiscation continues to be the corresponding provisions of the Weapons, Bolita, Excise Tax, Beverages, and Drugs and Narcotics Acts which, as to the character and extent of the Secretaries of Justice and of the Treasury, as the case may be, have not *662changed substantially since the decision in Brañuela. I admit that Act No. 39 authorizes the challenge of the confiscation by an interested party, but this has always been so, and it has added nothing new to the state of the local law. On the other hand, it is highly significant that the norm of Brañuela has prevailed for more than 20 years and the Legislative Assembly has not deemed it convenient to modify or change it. That is not the function of this Court.
I have elaborated on this vote in order-to establish clearly and without doubt that the norm still prevailing on- the propriety of confiscations in which rights of third parties are involved is that announced in Brañuela and to which we have consistently adhered.